Exhibit 99.1News release via Canada NewsWire, Calgary 403-269-7605 Attention Business Editors: Compton closes additional portion of overriding royalty sale CALGARY, Jan. 4 /CNW/ - Compton Petroleum Corporation (TSX - CMT, NYSE - CMZ) is pleased to announce the exercise of the option by a purchaser to acquire the remaining 2.5% of the previously announced 5.0% overriding royalty ('ORR'). The purchaser has acquired half the optioned 2.5% ORR for proceeds of $23.8 million and has expressed its intention to acquire the remaining portion of the optioned 2.5% ORR by January 31, 2010 for additional proceeds of $23.8 million subject to completion of due diligence and financing. The aggregate sale price of the ORR from initial sale plus the exercise of the option total $95.0 million and represents a 5% ORR on the gross production revenue on the Corporation's existing land base less certain transportation costs and marketing fees, calculated on a monthly basis. The sales concluded to date resulted in a realized sale price of $71.3 million and represent an ORR of 3.75%. Scotia Waterous Inc. acted as a financial advisor to Compton with respect to the transactions. The total proceeds will be used to reduce the Corporation's bank debt.
